Title: From Thomas Jefferson to Joseph Bringhurst, 24 February 1808
From: Jefferson, Thomas
To: Bringhurst, Joseph


                  
                     Sir 
                     
                     Washington Feb. 24. 08.
                  
                  I have to acknolege the reciept of your letter of the 16th. it gave me the first information of the death of our distinguished fellow-citizen John Dickinson. a more estimable man, or truer patriot, could not have left us. among the first of the advocates for the rights of his country when assailed by Great Britain, he continued to the last the orthodox advocate of the true principles of our new government, and his name will be consecrated in history as one of the great worthies of the revolution. we ought to be grateful for having been permitted to retain the benefit of his counsel to so good an old age; still the moment of losing it, whenever it arrives, must be a moment of deep felt regret. for himself perhaps a longer period of life was less important, alloyed as the feeble enjoiments of that age are with so much pain, but to his country every addition to his moments was interesting. a junior companion of his labors in the early part of our revolution, it has been a great comfort to me to have retained his friendship to the last moments of his life. sincerely condoling with his friends on this affecting loss I beg leave to tender my salutations to yourself & assurances of my friendly respects.
                  
                     Th: Jefferson 
                     
                  
               